09/28/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0035


                                      DA 22-0035
                                   _________________

BROAD REACH POWER, LLC and
NORTHWESTERN ENERGY,

             Petitioners and Appellants,

      v.
                                                                   ORDER
MONTANA DEPARTMENT OF PUBLIC
SERVICE REGULATION, PUBLIC SERVICE
COMMISSION,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Kathy Seeley, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 28 2022